Name: 79/1/ECSC, EEC, Euratom: Decision of the representatives of the Governments of the Member States of the European Communities of 19 December 1978 on the appointment of the President and Vice-Presidents of the Commission of the European Communities
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-01-03

 Avis juridique important|41979D000179/1/ECSC, EEC, Euratom: Decision of the representatives of the Governments of the Member States of the European Communities of 19 December 1978 on the appointment of the President and Vice-Presidents of the Commission of the European Communities Official Journal L 001 , 03/01/1979 P. 0008 - 0008****( 1 ) OJ NO L 359 , 30 . 12 . 1976 , P . 55 . CONFERENCE OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES OF 19 DECEMBER 1978 ON THE APPOINTMENT OF THE PRESIDENT AND VICE-PRESIDENTS OF THE COMMISSION OF THE EUROPEAN COMMUNITIES ( 79/1/ECSC , EEC , EURATOM ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES , AND IN PARTICULAR ARTICLE 14 THEREOF , HAVING REGARD TO THE DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES OF 13 DECEMBER 1976 APPOINTING THE MEMBERS OF THE COMMISSION OF THE EUROPEAN COMMUNITIES ( 1 ), AFTER CONSULTING THE COMMISSION , HAVE DECIDED AS FOLLOWS : SOLE ARTICLE 1 . MR ROY HARRIS JENKINS IS HEREBY APPOINTED PRESIDENT OF THE COMMISSION OFTHE EUROPEAN COMMUNITIES FOR THE PERIOD 6 JANUARY 1979 TO 5 JANUARY 1981 INCLUSIVE . 2 . MR FINN OLAV GUNDELACH , MR WILHELM HAFERKAMP , MR LORENZO NATALI , MR FRANCOIS-XAVIER ORTOLI AND MR HENK VREDELING ARE HEREBY APPOINTED VICE-PRESIDENTS OF THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR THE PERIOD 6 JANUARY 1979 TO 5 JANUARY 1981 INCLUSIVE . DONE AT BRUSSELS , 19 DECEMBER 1978 . THE PRESIDENT H.-D . GENSCHER